                   Case 2:21-cv-00078-JLR Document 14 Filed 04/09/21 Page 1 of 2




 1                                                             THE HONORABLE JAMES L. ROBART

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 8
     NORTHWEST ADMINISTRATORS, INC.,                      Case No. 2:21-cv-00078 JLR
 9
                         Plaintiff,                       ORDER GRANTING STIPULATED
10                                                        MOTION FOR EXTENSION OF TIME
              v.                                          FOR DEFENDANT TO ANSWER OR
11                                                        OTHERWISE RESPOND TO
     PEPSI-COLA SALES and DISTRIBUTION,                   PLAINTIFF’S COMPLAINT AND TO
12   INC., a Delaware corporation,                        EXTEND FRCP 26 DEADLINES

13                       Defendant.

14
              Considering the parties’ Stipulated Motion for an Extension of Time for Defendant to
15
     Answer or Otherwise Respond to Plaintiff’s Complaint, the Court being sufficiently advised:
16

17            IT IS ORDERED that the MOTION be granted and that the deadline for Defendant to

18   answer or otherwise respond to Plaintiff’s Complaint is extended to and including April 22, 2021.

19            IT IS FURTHER ORDERED that the Court is re-setting the following dates for initial
20
     disclosures and submission of the Joint Status Report and Discovery Plan:
21
              Deadline for FRCP 26(f) Conference:                 04/27/2021
22
              Initial Disclosures Pursuant to FRCP 26(a)(1):      05/11/2021
23

24            Combined Joint Status Report and Discovery
              Plan as Required by FRCP 26(f)
25            and Local Civil Rule 26(f):                         05/18/2021
26
     ORDER - 1
                                                                                  SEYFARTH SHAW LLP
     (CASE NO. 2:21-CV-00078 JLR)                                                     Attorneys at Law
                                                                                     999 Third Avenue
                                                                                          Suite 4700
                                                                                  Seattle, WA 98104-4041
     68382142v.4                                                                       (206) 946-4910
                   Case 2:21-cv-00078-JLR Document 14 Filed 04/09/21 Page 2 of 2




 1            IT IS SO ORDERED.
 2            DATED this 9th day of April, 2021.
 3

 4

 5
                                                   A
                                                   Honorable James L Robart
 6                                                 United States District Judge
 7

 8   Presented by:

 9   Molly Gabel
     Seyfarth Shaw LLP
10   999 3rd Avenue, Suite 4700
     Seattle, WA 98104
11   P: (206) 946-4910
12   F: (206) 946-4901
     mgabel@seyfarth.com
13
     Approved as to form:
14
     Russell J. Reid
15   Reid, McCarthy, Ballew & Leahy, LLP
     100 West Harrison Street, Ste. 300
16   Seattle, WA 98119
     P: (206) 285-3610
17   F: (206) 285-8925
     rjr@rmbllaw.com
18

19

20

21

22

23

24

25

26
     ORDER - 2
                                                                                  SEYFARTH SHAW LLP
     (CASE NO 2:21CV-00078 JLR)                                                       Attorneys at Law
                                                                                     999 Third Avenue
                                                                                          Suite 4700
                                                                                  Seattle, WA 98104-4041
     68382142v.4                                                                       (206) 946-4910
